DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed 12/27/2021 has been entered. Claims 1-13 are pending. Objections and 112 rejections have been overcome by the amendments.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn et al., (US20140363776A1) hereinafter Ahn.
Regarding Claim 1, Ahn discloses a system (Ahn [0003], Figs. 2-5) comprising: 
a burner “119” (Ahn [0030]), reading on a microflow reactor, since burning fuel is an example of a reaction. “Microflow” is noted as an intended use of the reactor, wherein the reactor of Ahn is capable of having a flow rate corresponding to “micro flow”, thus reading on the claim. The reactor “119” formed into a first tube (Ahn Fig. 3, burners “119” having substantially tubular shape), having an intake gas line “103” (Ahn [0029], Fig. 3) reading on a first end for receiving fuel to be combusted, and an exhaust (Ahn [0030]), reading on a second end for expelling a combustion exhaust), 
and a microtubular solid oxide fuel cell “105” (Ahn [0007]) having an anode “125” formed into a cylinder (second tube) (Ahn [0028], Fig. 4), with an inlet and an outlet (Ahn [0029], see annotated Fig. 5), 
an electrolyte surrounding the anode (Ahn [0035]) since it is coated onto the anode, 
and a cathode “123” (Ahn [0028]) surrounding the electrolyte (Ahn [0035]), 


    PNG
    media_image1.png
    268
    560
    media_image1.png
    Greyscale

Ahn Annotated Fig. 5

Regarding Claim 9, Ahn discloses all of the claim limitations as set forth above. Ahn further discloses an embodiment wherein the anode comprises NiO (nickel oxide) and YSZ (yttria stabilized zirconia) (Ahn [0036]).
Regarding Claim 10, Ahn discloses all of the claim limitations as set forth above. Ahn further discloses wherein the electrolyte comprises yttria stabilized zirconia ZrO2 (YSZ) (Ahn [0036]). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al., (US20140363776A1), as applied to claim 1 and 10 above, respectively, and further in view of Hwang et al., (US20180115008A1) hereinafter Hwang.
Regarding Claim 2, Ahn discloses all of the claim limitations as set forth above. Ahn further discloses wherein the anode comprises NiO (nickel oxide) and YSZ (yttria stabilized zirconia) (Ahn [0036]). However, Ahn does not disclose the specific YSZ having the formula (Y2O3)0.08(ZrO2)0.92. 
In a similar field of endeavor as it pertains to a solid oxide fuel cell (Hwang Abstract) Hwang teaches an anode comprising Nickel and Yttria stabilized zirconia (YSZ) (Hwang [0108]), more specifically, where YSZ is (Y2O3)0.08(ZrO2)0.92 (Hwang [0110]). Hwang teaches that this YSZ is a suitable oxygen ion conductive material for anodes (Hwang [0110]).
It would have been obvious to one having ordinary skill in the art at the time of filing to select an appropriate YSZ material, such as (Y2O3)0.08(ZrO2)0.92 as taught by Hwang in order to provide suitable oxygen ion conductivity for the fuel cell anode.
Regarding Claim 3, Ahn discloses all of the claim limitations as set forth above. Ahn further discloses wherein the electrolyte comprises yttria-stabilized ZrO2 (YSZ) (Ahn [0036]).
Regarding Claim 11, Ahn discloses all of the claim limitations as set forth above. Ahn discloses that the cathode material is not particularly limited (Ahn [0036]), but is silent as to the cathode comprising samaria-doped ceria.
In a similar field of endeavor as it pertains to a solid oxide fuel cell (Hwang Abstract) Hwang teaches a cathode comprising an oxygen ion conductive component such as SDC (Hwang [0118]), which is samarium doped ceria (Hwang [0110]) having good oxygen ion conductivity (Hwang [0118]).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the cathode of Ahn to include a samaria-doped ceria as taught by Hwang in order to improve oxygen ion conductivity.   

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al., (US20140363776A1) in view of Hwang et al., (US20180115008A1) as applied to claim 3 above, and further in view of Lei et al., “A highly active hybrid catalyst modified (La0.60Sr0.40)0.95Co0.20Fe0.80O3-δ cathode for proton conducting solid oxide fuel cells” J. of Power Sources. 389 (April 06, 2018) pp. 1-7, hereinafter Lei.
Regarding Claim 4, Ahn discloses all of the claim limitations as set forth above. Ahn discloses that the cathode material is not particularly limited (Ahn [0036]), but does not disclose (La0.60Sr0.40)0.95Co0.20Fe0.80O3-X (LSCF) + SDC in a weight ratio of 7:3.
Hwang further teaches wherein the cathode comprises a mixture of mixed conducting material and an oxygen ion conducting material (Hwang [0118]), wherein the mixed conducting material is selected from a list of suitable alternatives including LSCF La0.60Sr0.40Co0.20Fe0.80O3 (Hwang [0118]), and the oxygen ion conducting material is selected from a list of suitable alternatives including SDC (Hwang [0118]). Hwang further teaches wherein the SDC oxygen ion conducting material may be included as a nonlimiting example in an amount 40-60 wt% (Hwang [0119]), and the relative amounts of ion conducting material and mixed conducting material can be adjusted depending on desired results. 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the cathode of Ahn to include LSCF and SDC, and further to optimize the relative ratio of LSCF:SDC to 7:3 as taught by Hwang in order to balance the properties of the oxygen ion conducting material and the mixed conducting material (See MPEP 2144.05(II)).
While Hwang discloses LSCF as having the formula La0.60Sr0.40Co0.20Fe0.80O3, it does not disclose the LSCF according to the formula (La0.60Sr0.40)0.95Co0.20Fe0.80O3-X.
In a similar field of endeavor as it pertains to LSCF cathode materials for SOFC (solid oxide fuel cell) (Lei Abstract), Lei teaches a specific La0.60Sr0.40Co0.20Fe0.80O3 according to the formula 0.60Sr0.40)0.95Co0.20Fe0.80O3-δ (where δ is understood to be a generic stoichiometric variable synonymous to the claimed X) and is commercially available as a suitable cathode material (Lei pg. 2, left column, section 2.3 paragraph 3).
It would have been obvious to one having ordinary skill in the art at the time of filing to replace the generic LSCF formula of Hwang with the specific (La0.60Sr0.40)0.95Co0.20Fe0.80O3-δ as taught by Lei in order to obtain a suitable LSCF cathode material. 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al., (US20140363776A1), as applied to claim 1 above, and further in view of Inoue et al., (JP2013177300A, see translation with office action dated 10/01/2021) hereinafter Inoue.
Regarding Claim 5, Ahn discloses all of the claim limitations as set forth above. Ahn is silent regarding the material of the microflow reactor. 
In a similar field of endeavor as it pertains to a burner for reforming hydrocarbon fuels for fuel cells (Inoue [0002]), Inoue teaches a furnace comprising a quartz tube (Inoue [0095]) and such a microreactor (Inoue [0097]) is compatible with burning various hydrocarbons (Inoue [0002]).
It would have been obvious to one having ordinary skill in the art at the time of filing to select an appropriate material for the generic burner tube of Ahn to include a quartz glass tube as taught by Inoue in order to provide a suitable reactor material for burning various hydrocarbons. 
Regarding Claim 6, Ahn discloses all of the claim limitations as set forth above. Ahn discloses wherein a suitable operating temperature is 500-1000°C (Ahn [0007]), however is silent regarding a maximum temperature of the reactor. 
Inoue further teaches wherein the quartz microflow reactor is preferably kept at an operating temperature between 600-1000°C (Inoue [0084]), suitable with the teachings of Ahn, and falling within the claimed range of a maximum temperature of 1000°C.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al., (US20140363776A1) in view of Inoue et al., (JP2013177300A) as applied to claim 6 above, and alternatively further in view of Nemitallah et al., (US20180328278A1) hereinafter Nemitallah.
Regarding Claim 7, Ahn discloses all of the claim limitations as set forth above. Ahn discloses using a fuel source (Ahn [0025]) configured to deliver a combustible hydrocarbon fuel (Ahn [0027]). However Ahn is silent regarding the flow rate and equivalence ratio of the fuel. Inoue teaches that the fuel reforming can be performed under a variety of flow rates (Inoue [0054]) but is silent to details. It is noted that “a fuel source configured to deliver a combustible hydrocarbon to the intake of microflow reactor at a flow rate of up to 6 mL per minute at an equivalence ratio of up to 5.5” is a recitation of intended use that does not provide additional patentable distinction to the claimed system. The system of modified Ahn is taken to be fully capable of operating at these conditions with a suitable hydrocarbon fuel.
Assuming, arguendo, that Ahn is not capable of operating at these conditions, in a similar field of endeavor as it pertains to oxidation of hydrocarbons (Nemitallah [0024]) in a quartz tube reactor (Nemitallah [0176]), Nemitallah teaches an equivalence ratio of 0.5 to 1 (Nemitallah [0175]) falling within the claimed range of up to 5.5, and further that the flue flow rate can be adjusted to control the stability of the flame (Nemitallah [0227]), where a lower fuel flow rate, the amount of oxidizer is low, causing lower exhaust gas temperature, and when the fuel flow rate is higher, the amount of oxidizer at the same equivalence ratio increases, giving a higher exhaust gas temperature (Nemitallah [0240]).
It would have been obvious to one having ordinary skill in the art at the time of filing to optimize the flow rate of the fuel of the microflow reactor at an equivalence ratio of 0.5 to 1, such that it has a flow rate of up to 6 mL per minute as taught by Nemitallah in order to balance exhaust gas temperature. 
Regarding Claim 8, Ahn discloses all of the claim limitations as set forth above. Ahn discloses that the fuel cell system is fuel flexible and can utilize a wide variety of hydrocarbon fuels (Ahn [0027]). However, Ahn does not explicitly teach propane as a fuel source. It is noted that the fuel used is a recitation of intended use that does not provide additional patentable distinction to the claimed system. Since the system is considered fuel flexible, it is taken that it would be fully capable of receiving propane as a suitable hydrocarbon fuel source.
In the alternative, Inoue further teaches a number of suitable hydrocarbon fuels such as propane (Inoue [0098]). Inoue further teaches wherein the fuel such as natural gas, which contains propane, among other hydrocarbons that is a suitable fuel source for fuel cells (Inoue [0022]).
It would have been obvious to one having ordinary skill in the art at the time of filing to select an appropriate hydrocarbon fuel source, such as propane, as taught by Inoue in order to provide a suitable hydrocarbon fuel source, and the skilled artisan would have a reasonable expectation of success in selecting any suitable hydrocarbon fuel source for the system of Ahn.  

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al., (US20140363776A1) in view of Hwang et al., (US20180115008A1) as applied to claim 11 above, and alternatively further in view of Nemitallah et al., (US20180328278A1) hereinafter Nemitallah.
Regarding Claim 12, Ahn discloses all of the claim limitations as set forth above. Ahn discloses using a fuel source (Ahn [0025]) configured to deliver a combustible hydrocarbon fuel (Ahn [0027]). However Ahn is silent regarding the flow rate and equivalence ratio. It is noted that “a fuel source configured to deliver a combustible hydrocarbon to the intake of microflow reactor at a flow rate of up to 6 mL per minute at an equivalence ratio of up to 5.5” is a recitation of intended use that does not 
Assuming, arguendo, that Ahn is not capable of operating at these conditions, in a similar field of endeavor as it pertains to oxidation of hydrocarbons (Nemitallah [0024]) in a quartz tube reactor (Nemitallah [0176]), Nemitallah teaches an equivalence ratio of 0.5 to 1 (Nemitallah [0175]) falling within the claimed range of up to 5.5, and further that the flue flow rate can be adjusted to control the stability of the flame (Nemitallah [0227]), where a lower fuel flow rate, the amount of oxidizer is low, causing lower exhaust gas temperature, and when the fuel flow rate is higher, the amount of oxidizer at the same equivalence ratio increases, giving a higher exhaust gas temperature (Nemitallah [0240]).
It would have been obvious to one having ordinary skill in the art at the time of filing to optimize the flow rate of the fuel of the microflow reactor at an equivalence ratio of 0.5 to 1, such that it has a flow rate of up to 6 mL per minute as taught by Nemitallah in order to balance exhaust gas temperature. Further, since flow rate is taken to be a result-effective variable, it would have been obvious to optimize to achieve the desired exhaust gas temperature (MPEP 2144.05(B)).
Regarding Claim 13, Ahn discloses all of the claim limitations as set forth above. Ahn discloses that the fuel cell system is fuel flexible and can utilize a wide variety of hydrocarbon fuels (Ahn [0027]). However, Ahn does not explicitly teach ethane as a fuel source. It is noted that the fuel used is a recitation of intended use that does not provide additional patentable distinction to the claimed system. Since the system is considered fuel flexible, it is taken that it would be fully capable of receiving ethane as a suitable hydrocarbon fuel source.
In the alternative, Nemitallah further teaches suitable hydrocarbon fuels, including ethane (Nemitallah [0071]), and Nemitallah teaches that such oxidation of ethane in a tubular reactor can provide a suitable fuel (Nemitallah [0062]).
It would have been obvious to one having ordinary skill in the art at the time of filing to select an appropriate hydrocarbon fuel source, such as ethane, as taught by Nemitallah in order to provide a suitable hydrocarbon fuel source, and the skilled artisan would have a reasonable expectation of success in selecting any suitable hydrocarbon fuel source for the system of Ahn.  

Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive. Applicant argues that the prior art discloses a flame assisted fuel cell downstream of an in-shot burner of a furnace to enable generation of electricity and heat from the exhaust of the burners if they are operated under fuel rich conditions which is different from a microtubular solid oxide fuel cell sealed directly to the output of a non-catalytic micro flow reactor as shown in instant Fig. 1. Applicant argues that the claims are amended to show the reactor is in series with a tubular SOFC sealed to the output of the reactor such that the combustion exhaust is received by the anode of the SOFC.
The Examiner submits that this argument is not persuasive. The prior art shows where the reactor is in series with a tubular SOFC such that the SOFC is sealed to the output of the reactor (see e.g. Ahn Fig. 5), where the combustion exhaust is received by the anode. The examiner notes that there may be a structural difference between the microflow reaction and the burner of Ahn, however this is not captured by the claim so as to overcome the prior art. It is also noted that the preferred embodiments Figs. 2-5 are shown in contrast to an open system of Fig. 1 which comprises an unsealed flame burner. Further, it is noted that the claims are presented as a system. The instant specification suggests that the microflow operates at specific conditions that appear to differ from the prior art.

Note
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang et al., “Power and heat co-generation by micro--tubular flame fuel cell on a porous media burner” Energy, vol. 109. 15 August 2016. Pages 117-123. 
Wang teaches a micro-tubular SOFC (Wang pg. 118, left column last paragraph) fed by a tubular burner (Wang pg. 118 right col. first full paragraph) and using Ni and YSZ (Wang pg. 117 left col. first paragraph) and having an equivalence ratio of 1.7 (Wang pg. 123 left col. first paragraph). It is also noted that this did not produce soot (Wang pg.121-122 bridging paragraph) which is a goal of the instant specification as well.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979. The examiner can normally be reached Monday - Friday 9 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRSTEN B TYSL/Examiner, Art Unit 1722                                                                                                                                                                                                        
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721